Citation Nr: 0825005	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  06-15 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran served on active duty from April 1977 to April 
1980, and from February 1986 to December 1986.  The veteran 
had subsequent service in the National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

A notice of disagreement (NOD) was received in July 2004 and 
a statement of the case (SOC) was issued in January 2005.  
While the RO determined that there was no timely substantive 
appeal (and adjudicated as a new and material case), the 
Board finds that correspondence was received in March 2005 
which is accepted as a timely substantive appeal as the 
veteran indicated continued disagreement with the benefits 
sought on appeal.  

In November 2007, the veteran testified before the 
undersigned at a personal hearing held in Washington, D.C.


FINDING OF FACT

The veteran's bilateral defective hearing is at least as 
likely as not related to exposure to acoustic trauma during 
military service.


CONCLUSION OF LAW

Bilateral defective hearing was incurred in service.  38 
U.S.C.A. §§ 101, 106, 1101, 1131, (West 2002 & Supp 2008); 38 
C.F.R. §§ 3.303, 3.304, 3.385 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The 
veteran's claim is being granted.  As such, any deficiencies 
with regard to VCAA are harmless and nonprejudicial.


Service Connection

Most of the veteran's service treatment records are missing.  
In February 2004, the RO made a Formal Finding on the 
Unavailability of Service Records.  Only five annual flight 
examinations are of record.  Under such circumstances, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that there is a heightened obligation on the part of 
VA to explain findings and conclusions and to consider 
carefully the benefit of the doubt rule.  See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) (the Court declined to apply an "adverse presumption" 
where records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  This includes 
injuries or diseases incurred during active duty for training 
(ADT), or injuries suffered during inactive duty training 
(IDT).  See 38 U.S.C.A. §§  101(24), 106.

Reserve and National Guard service generally means ADT and 
IDT.  ADT is full time duty for training purposes performed 
by Reservists and National Guardsmen pursuant to 32 U.S.C.A. 
§§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 
C.F.R. § 3.6(c).  Basically, this refers to the two weeks of 
annual training, sometimes referred to as "summer camp," that 
each Reservist or National Guardsman must perform each year.  
It can also refer to the Reservist's or Guardsman's initial 
period of training.

IDT includes duty, other than full-time duty, performed for 
training purposes by Reservists and National Guardsmen 
pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 
U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this 
refers to the twelve four-hour weekend drills that each 
Reservist or National Guardsman must perform each year.  
These drills are deemed to be part-time training.

Generally, an individual who has only Reserve or National 
Guard service (ADT or IDT with no active duty) is not a 
veteran as legally defined.  In the service connection 
context, for example, this means that the presumption of 
soundness upon entry into service and the presumptive service 
connection provisions of 38 C.F.R. § 3.307, applicable to 
active duty, would not apply to ADT or IDT.  38 U.S.C.A. §§ 
1111, 1112, 1137; 38 C.F.R. § 3.307.

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Organic disease of the nervous system such as sensorineural 
hearing loss will be presumed to have been incurred in or 
aggravated by service if it had become manifest to a degree 
of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

The Court has held that "the threshold for normal hearing is 
from 0 to 20 dB [decibels], and higher threshold levels 
indicate some degree of hearing loss."  See Hensley v. Brown, 
5 Vet. App. 155, 157 (1993).  The Court, in Hensley, 5 Vet. 
App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service if there is sufficient evidence to 
demonstrate a relationship between the veteran's service and 
his current disability.  The Board notes that the Court's 
directives in Hensley are consistent with 38 C.F.R. § 
3.303(d) which provides that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R.§ 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno.  Therefore, he cannot provide a 
competent opinion regarding diagnosis and causation.  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet App 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

In this case, the veteran is competent to report that he has 
difficulty hearing.  However, he is not competent to report 
that he has a certain level of hearing impairment as measured 
in Hertz nor is he competent to provide an etiological nexus 
between any current hearing impairment and service as such 
assessments are not simple in nature.  See Jandreau.  
Likewise, lay persons may only attest to what they can 
observe.

The available pertinent medical records are as follows.  

The veteran was afforded an audiological examination in April 
1977.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
15
5
LEFT
15
15
15
20
25

The veteran was afforded an audiological examination in March 
1980.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
25
15
LEFT
15
20
20
25
25

The veteran was afforded an audiological examination in June 
1980.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
10
10
LEFT
10
5
15
15
20

The veteran was afforded an audiological examination in 
October 1994.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
10
15
15
LEFT
10
0
25
25
30

The veteran was afforded an audiological examination in 
January 1996.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
25
20
LEFT
5
0
20
35
25

The veteran was afforded a VA examination in February 2003 
which included an audiological evaluation.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
30
35
40
LEFT
5
10
35
35
35

Speech audiometry revealed speech recognition ability of 96 
percent in both ears.  The examiner indicated that the 
veteran had bilateral sensorineural hearing loss that was 
mild to moderately severe at 2000 Hertz and above.  The 
examiner was unable to determine with any certainty whether a 
hearing loss was related to service as service medical 
records from the veteran's second period of service were 
unavailable for review.  

In July 2004, the veteran was afforded a VA audiological 
evaluation.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
25
25
35
LEFT
5
5
20
35
25

The examiner opined that the veteran had a bilateral mild to 
moderate high frequency sensorineural hearing loss of 
combined type.  However, the examiner did not provide an 
opinion regarding whether there was any relationship between 
hearing impairment and service.  

In an August 2006 letter, the veteran's physician, S.M.P., 
M.D., who is the head of the Division of Otolaryngology as 
well as a professor provided a medical opinion.  He stated 
that the veteran had hearing loss.  The veteran was 
apparently a helicopter pilot for 10 years with significant 
noise exposure.  The physician opined that this would account 
for some of his hearing loss since there was a causable 
relationship between noise exposure and hearing loss.  In an 
addendum, the veteran indicated that he had reviewed the 
records and spoken with the veteran.  He opined that it was 
more likely than not that the cause of the veteran's hearing 
loss was his inservice noise exposure in the aviation 
environment.  

In November 2007, the veteran testified at a personal 
hearing.  The veteran testified that he was in the Flight 
Program with the United States Army.  Over the years, he 
experienced a decrease in his hearing ability.  He indicated 
that he believed that the decrease in hearing ability was due 
to his exposure to helicopter noise and flight line noise 
during service.  He related that he did not have post-service 
noise exposure.  The veteran's wife testified that she met 
the veteran in 1996 and over the years, his hearing appeared 
to worsen.  The veteran's representative also referred to a 
statement submitted by R.M., who served with the veteran.  
They knew each other since 1984 and were aviators together.  
In the 1990's, they discussed a flight physical which showed 
that the veteran had hearing impairment.  He indicated that 
the aviation work was very noisy, even though they tried to 
protect their ears.  

The service medical records reveal no ear disease or injury 
during service.  The veteran contends that his hearing 
worsened over time.  His statement is supported by the lay 
evidence of his wife and service buddy as well as the 
audiometric findings which indicated a general decline in 
hearing ability at the upper Hertz levels.  A review of the 
audiometric findings of record show hearing impairment, but 
not hearing loss within the definition of 38 C.F.R. § 3.385.

However, the veteran's private physician indicated that the 
veteran's current bilateral defective hearing is attributable 
to his inservice aviation noise exposure.  The physician 
reviewed the records, examined the veteran, and the service 
records confirm aviation experience during service.  Thus, 
that physician's opinion is probative.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000) (Factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.)  

In sum, the veteran's exposure to acoustic trauma in service 
is demonstrated in the record and the private physician 
provided an etiological nexus between current hearing 
impairment and service.  His opinion is uncontradicted as one 
VA examiner indicated that an opinion could not be provided 
and the other VA examiner did not provide an opinion.  The 
Board notes that it is not required that hearing loss 
disability during service be shown.  The Court has held, 
"[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirement for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  Hensley.  In 
Hensley, the Court recognized that a veteran, for VA 
purposes, can have abnormal hearing, which is not a 
disability for VA purposes, and a hearing loss 
"disability," for which service connection may be 
warranted.  Hensley, 5 Vet. App. at 157 (the threshold for 
normal hearing is from 0 to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss).  In this case, 
the veteran's hearing is not within the normal range per 
Hensley.  

Although the findings at separation from the first period of 
service did not meet the criteria for a hearing loss for VA 
purposes at that time, the findings do suggest some change 
when compared to his induction examination at the higher 
Hertz ranges.  As noted, records from the second period of 
service are not in the claims file.  Significantly, the 
private physician, who has medical expertise in the area of 
hearing impairment, has opined that the veteran's current 
hearing loss was consistent with noise exposure of the type 
he experienced in service.

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In view of the nature of the veteran's hearing loss and the 
favorable medical opinion relating it to service, the Board 
will resolve all reasonable doubt in favor of the veteran.  
Accordingly, service connection for bilateral defective 
hearing is granted.


ORDER

Service connection for bilateral defective hearing is 
granted.  



____________________________________________
J. CONNOLLY JEVTICH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


